—In an action for a divorce and ancillary relief, the plaintiff wife appeals from a judgment of the Supreme Court, Suffolk County (Dunn, J.), entered October 5, 1993, which denied her application for an award of counsel fees in the sum of $154,152.62.
Ordered that the judgment is affirmed, with costs.
We conclude that the court properly exercised its discretion in denying the plaintiff wife’s application for counsel fees against the defendant husband (see, Domestic Relations Law § 237 [a]; Linda R. v Richard E., 176 AD2d 312). Thompson, J. P., Pizzuto, Santucci and Goldstein, JJ., concur.